Whitfield, J.,
delivered the opinion of the court.
Appellant’s assessment, as assessed by the assessor as of February 1, 1893, was $11,500. The board of supervisors raised it to $25,000. Appellant appealed, under § 80 of the code of 1892, to the circuit court, where, by the verdict of the jury and the judgment of the court thereon, the assessable value of appellant’s property was fixed at $16,448.06. The appellant-was adjudged to pay the costs of suit, and also the statutory penalty provided in § 80. The judgment fixing the assessable^ value was duly certified to the board of supervisors, in accordance with § 80. It thus appears that the assessable value, though put over $8,000 below the sum to which it had been raised by the board of supervisors, was fixed at a sum about $5,000 in excess of that at which it had been put by the assessor. It is insisted by the appellant that it was, consequently,, successful in the litigation in the circuit court, and the judg*350ment rendered there on the verdict was a judgment in its favor, and that, hence, no statutory penalty should have been imposed on it, and no costs taxed against it. Relying on § 875 of code of 1892, and acting on this theory throughout, appellant does not appeal from the judgment fixing the assessable value at $16,448.06. On the contrary, it expressly excepted to such parts only of the judgment as imposed the costs and the penalty. In its petition for appeal, it expressly says it ‘ ‘ obtained j udgment against the said board of supervisors, ’ ’ but, by ‘ ‘ an-order of the court, was taxed with the costs of suit and' statutory damages. ’ ’ In its bond for appeal it again- recites that the board only recovered judgment against it for costs and statutory penalty, and that it was “ aggrieved at said judgment taxing it with costs and damages, ’ ’ and appealed from that judgment, and it brings up none of the testimony on the trial before the jury. This view is not maintainable. The result in the circuit court was in favor of the board, in- every substantial aspect of the true inquiry under this proceeding. The assessable value was there determined not to have been properly assessed by the assessor. The appellant’s property would have escaped, but for the judgment in the circuit court, its just legal burden, and the public revenue been defrauded by the amount of the taxes due on the difference between $11,500 and $16,448.06.
Counsel says that, “if the judgment in this case be correct, the board of supervisors, in every case where an assessment is even $1 too low, can raise the same to any sum, however unreasonable, without any sort of liability or responsibility or danger to the members of the board or to those whom they represent. ’ ’ But, per eoniyra, if the board raised an assessment $100,000 — to answer an improbability with an improbability —and, on appeal, it should be reduced only $1,000, would counsel call that a winning of his case by the fraudulent appealing tax delinquent ?- The statute must receive a reasonable construction, in view of its manifest purpose, and we think it' *351is clear that, in this case, the board is, to all practical intents,' the successful litigant. It follows that this appeal, having been taken from only specified parts of one entire, indivisible judgment at law, the appeal cannot be allowed. We have been under the necessity of thus fully stating the case, and our view of the statute, in order to show that the appellant was not the successful litigant below, and, hence, that the appeal must, be dismissed. Having no jurisdiction, we decide nothing as to the correctness of the verdict and judgment as to the assessable valúe of the property. We merely

Dismiss the appeal.